DETAILED OFFICE ACTION
This is the first office action on the merits in this application. The claims, as presented June 17, 2019, are under consideration. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a system for fusion of a sacroiliac joint, classified in A61B17/7055.
II. Claims 5-14, drawn to a method of rotationally aligning a screw, classified in A61B17/864
III. Claims 15-20, drawn to a system for fusion of a sacroiliac joint, classified in A61B17/7055.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used for another and materially distinct process, such as insertion into a patient without reliance upon computer software; or alternatively, use in a non-surgical procedure (attachment of pieces of wood together).
Inventions I and III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (note distinctions in design of device of claim 1 and 15).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used for another and materially distinct process, such as insertion into a patient without reliance upon computer software; or alternatively, use in a non-surgical procedure (attachment of pieces of wood together).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Stuart Olstad on June 7, 2021, a provisional election was made without traverse to prosecute the invention of Invention , claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 teaches the limitation “said egress port” at lines 12-13, which limitation lacks antecedent basis. As presently presented, it is unclear which port the egress port is intended to be. Clarification is required. 
Allowable Subject Matter
No prior art rejections are outstanding for any claim. 
The closest prior art discovered is to Donner (US 2012/0296428 A1).
Donner teaches a system for fusion of a sacroiliac joint, comprising: 
a primary screw 25 as at fig. 125A-126C defining a central axis (up/down as fig. 125B is laid out on the page) and defining a side screw port (any of 40, 6522, 6520) that extends along a side screw port axis (arrangement of port axis can be seen with side 
a side screw 30 (fig. 126A) that selectively couples to said primary screw 25; and 
an inserter 20 as in fig. 110 defining an inserter axis (up down, fig. 110 as laid out on the page) that extends from a proximal end (up) through a distal end (down) – [0369] refers to fig. 110, as modified to correlate with the three bores of fig. 125A. The distal end being is selectively coupled to said primary screw 25, said inserter axis and said central axis of said primary screw being concentric when said inserter is selectively coupled to said primary screw as seen in figs. 109/110. The inserter 20 defines a cross passage 165a intersecting said central axis.
wherein said canted axis 165a of said inserter 20 is concentric with said side screw port axis 40 of said primary screw 25 when said inserter 20 is selectively coupled to said primary screw 25, and 
55Attorney Docket No. 5086.0026US3wherein said cross passage is configured for passage of said side screw 30.

Donner fails to teach the inserter 20 defining a side channel that extends from said proximal end and parallel to and radially offset from said inserter axis, said side channel being accessible from a lateral side of said inserter. This limitation provides for additional functionality as claimed and demonstrated at instant figs. 49-51. 
There is no additional prior art which has been discovered which teaches or makes obvious these limitations. 


Discussion of Prior Art
Additional prior art which is considered relevant to the instant application is noted on the attached form 892. Of particular interest are:
Landry et al. (US 2001/0053914 A1) which teaches an inserter with crossed paths for insertion into an implant as in fig. 19e, the paths demonstrated at fig. 25
Overes et al. (US 2010/0312280 A1) teaches a device having a main screw interacting with a secondary screw
Bonutti (US 7,892,261 B2) arguably teaches functional equivalence between wedges of various designs including screw bores (figs. 5-11, 16, 17) and a threaded implant as at fig. 22
Talwar (US 2013/0053964 A1) teaches an implant 12 with cross bores for side screws and an inserter design as at fig. 6

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799